DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Vaughn on 03/30/2022.

The application has been amended as follows: 
IN CLAIMS
1-24.   (Cancelled).
25. (Currently Amended) An immersive content computing system comprising: a network controller;
a processor coupled to the network controller; and
a memory coupled to the processor, the memory including a set of instructions, which when executed by the processor, cause the computing system to:
receive player location data, a highlight moment, and trajectory data associated with a position of a projectile in a live game played at a game site;
partition the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment;
automatically determine a physical camera coverage of a pre-highlight to post-highlight time period; and
select cameras from a candidate camera set for a pre-highlight camera angle and a post-highlight camera angle;
determine one or more intermediate camera angles between the pre-highlight camera angle and the post-highlight camera angle;
determine a three-dimensional (3D) region of interest around the location of the highlight moment;
re-project the 3D region of interest to two dimensional (2D) views [.]; and  
wherein after re-projecting the 3D region of interest to 2D views, the memory including the set of instructions, which when executed by the processor, cause the computing system to automatically generate and store a virtual camera path.

26-28. (Cancelled).


29.	(Previously presented) The immersive content computing system of claim 25, wherein the one or more intermediate camera angles are determined based on the-camera calibration data, the pre­ highlight camera angle, and the post-highlight camera angle.
30.	(Cancelled).
31.	(Currently Amended) A semiconductor apparatus comprising: one or more substrates; and
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to:
receive player location data, a highlight moment, and trajectory data associated with a position of a projectile in a live game played at a game site;
partition the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment;
automatically determine a physical camera coverage of a pre-highlight to post-highlight time period; 
select cameras from a candidate camera set for a pre-highlight camera angle and a post-highlight camera angle;
 determine one or more intermediate camera angles between the pre-highlight camera angle and the post-highlight camera angle;
determine a three-dimensional (3D) region of interest around the location of the highlight moment;
re-project the 3D region of interest to two dimensional (2D) views [.]; and 
wherein after re-projecting the 3D region of interest to 2D views, the logic coupled to the one or more substrates is to automatically generate and store a virtual camera path.
32-34. (Cancelled).
35.	(Previously presented) The semiconductor apparatus of claim31, wherein the one or more intermediate camera angles are determined based on the-camera calibration data, the pre-highlight camera angle, and the post-highlight camera angle.
36.	(Cancelled).
37.	(Currently Amended) At least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to:
receive player location data, a highlight moment, and trajectory data associated with a position of a projectile in a live game played at a game site;
partition the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment;
automatically a physical camera coverage of a pre­ highlight to post-highlight time period; 
select cameras from a candidate camera set for a pre-highlight camera angle and a post-highlight camera angle;
 

determine one or more intermediate camera angles between the pre-highlight camera angle and the post-highlight camera angle;
determine a three-dimensional (3D) region of interest around the location of the highlight moment;
re-project the 3D region of interest to two dimensional (2D) views; and 
wherein after re-projecting the 3D region of interest to 2D views, the instructions, when executed, cause the computing system to automatically generate and store a virtual camera path.
38-41. (Cancelled).
42. (Currently Amended) A method comprising:
receiving player location data, a highlight moment, and trajectory data associated with a position of a projectile in a live game played at a game site;
partitioning the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment;
automatically determining a physical camera coverage of a pre­ highlight to post-highlight time period; and
selecting cameras from a candidate camera set for a pre-highlight camera angle and a post­ highlight camera angle;
determining one or more intermediate camera angles between the pre-highlight camera angle and the post-highlight camera angle;
determining a three-dimensional (3D) region of interest around the location of the highlight moment;
re-projecting the 3D region of interest to two dimensional (2D) views [.]; and
wherein after re-projecting the 3D region of interest to 2D views, automatically generating and storing a virtual camera path.
43-45. (Cancelled).
46. (Previously presented) The method of claim 42, wherein the one or more intermediate camera angles are determined based on the-camera calibration data, the pre-highlight camera angle, and the post-highlight camera angle.
47.	(Cancelled).
48.	(Previously presented) The immersive content computing system of claim 25, wherein:
the pre-highlight camera angle shows a context in the game before action in the highlight moment occurs, and
the post-highlight camera angle shows a result in the game after the action in the highlight moment occurs
49.	(Previously presented) The immersive content computing system of claim 25, wherein the one or more intermediate camera angles are selected for a longest angular distance between the pre­ highlight camera angle and the post-highlight camera angle.
50.	(Cancelled).
51.	(Previously presented) The immersive content computing system of claim 25, wherein the trajectory data includes 3D projectile positions on a frame-by-frame basis.
52.	(Previously presented) The immersive content computing system of claim 25, wherein the player location data includes 3D player positions on a frame-by-frame basis.
53.	(Previously presented) The semiconductor apparatus of claim 31, wherein:
the pre-highlight camera angle shows a context in the game before action in the highlight moment occurs, and
the post-highlight camera angle shows a result in the game after the action in the highlight moment occurs.
54.	(Previously presented) The semiconductor apparatus of claim 31, wherein the one or more intermediate camera angles are selected for a longest angular distance between the pre-highlight camera angle and the post-highlight camera angle.
55.	(Cancelled).
56.	(Previously presented) The semiconductor apparatus of claim 31, wherein the trajectory data includes 3D projectile positions on a frame-by-frame basis.
57.	(Previously presented) The semiconductor apparatus of claim 31, wherein the player location data includes 3D player positions on a frame-by-frame basis.
58.	(Previously presented) The least one computer readable storage medium of claim 37, wherein:
the pre-highlight camera angle shows a context in the game before action in the highlight moment occurs, and
the post-highlight camera angle shows a result in the game after the action in the highlight moment occurs.
59.	(Previously presented) The least one computer readable storage medium of claim 37, wherein the one or more intermediate camera angles are selected for a longest angular distance between the pre-highlight camera angle and the post-highlight camera angle.
60.	(Cancelled). 
61.	(Previously presented) The least one computer readable storage medium of claim 37, wherein the trajectory data includes 3D projectile positions on a frame-by-frame basis.
62.	(Previously presented) The least one computer readable storage medium of claim 37, wherein the player location data includes 3D player positions on a frame-by-frame basis.
 63.	(Previously presented) The method of claim 42, wherein:
the pre-highlight camera angle shows a context in the game before action in the highlight moment occurs, and
the post-highlight camera angle shows a result in the game after the action in the highlight moment occurs.
64.	(Previously presented) The method of claim 42, wherein the one or more intermediate camera angles are selected for a longest angular distance between the pre-highlight camera angle and the post-highlight camera angle.


Allowable Subject Matter
Claims 25, 29, 31, 35, 37, 42, 46, 48-49, 51-54, 56-59, 61-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Bhuruth nor Dave teaches partition the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment; automatically determine a physical camera coverage of a pre-highlight to post-highlight time period; and select cameras from a candidate camera set for a pre-highlight camera angle and a post-highlight camera angle; determine one or more intermediate camera angles between the pre-highlight camera angle and the post-highlight camera angle; determine a three dimensional (3D) region of interest around the location of the highlight moment; re-project the 3D region of interest to two dimensional (2D) views; wherein after re-projecting the 3D region of interest to 2D views, the memory including the set of instructions, which when executed by the processor, cause the computing system to automatically generate and store a virtual camera path in claims 25, 31, 37, and 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425